IN THE COURT OF APPEALS OF TENNESSEE
                                AT KNOXVILLE
                ______________________________________________        FILED
MOHAMED F. ALI, M.D.,
                                                                         April 24, 1998
      Plaintiff-Appellant,
                                                                      Cecil Crowson, Jr.
                                                                      Appellate C ourt Clerk
Vs.                                                  Washington Law No. 15924
                                                     C.A. No. 03A01-9708-CV-00347
FREDIA MOORE, DANNY (PAT)
STORY, AMERICA’S MOST
WANTED and FOX TELEVISION
BROADCASTING,

      Defendant-Appellee.
____________________________________________________________________________

              FROM THE LAW COURT FOR WASHINGTON COUNTY
                  THE HONORABLE G. RICHARD JOHNSON



                               Mohamed F. Ali, M.D., Pro Se,
                                    of Mountain City

              Donald L. Zachary, Sue E. McClure; Bass, Berry & Sims, PLC
                of Nashville, For Appellee, Fox Television Broadcasting




           VACATED IN PART, AFFIRMED IN PART AND REMANDED

                                       Opinion filed:




                                                              W. FRANK CRAWFORD,
                                                              PRESIDING JUDGE, W.S.



CONCUR:


ALAN E. HIGHERS, JUDGE

DAVID R. FARMER, JUDGE


      This is an action for defamation and violation of constitutional rights. Plaintiff/Appellant
Mohamed F. Ali, M.D. sued Defendant/Appellee Fox Television Broadcasting (Fox),1 for

defamation and for relief under 42 U.S.C. § 1983 as a result of two television broadcasts.2 The

trial court granted summary judgment to Fox and subsequently made the order final pursuant to

Tenn.R.Civ.P. 54.02. The trial court also enjoined Ali from filing future pro se actions. Ali

appeals.

                                 Facts and Procedural History

        Prior to December of 1989, Ali was a family physician practicing in Johnson City,

Tennessee. In July of 1989, Defendant Fredia Moore, a patient of Ali, visited Ali pursuant to

an appointment. Immediately thereafter, Moore reported to the police that she had been sexually

assaulted by Ali while she was under the influence of an injection. It was alleged that Ali later

attempted to bribe Moore and her husband in exchange for their efforts to have the rape charge

dropped. Ali was indicted in December of 1989 on one count of rape and two counts of

attempted bribery.3 Ali was arrested and released after posting a $100,000 bond through

Defendant Danny Story, a bail bondsman. The Tennessee Board of Medical Examiners

suspended Ali’s medical license on December 15, 1989. Moore brought a civil suit against Ali

for the alleged rape in January of 1990, and obtained a $4 million default judgment in June of

1991.

        Around June of 1990, Ali left the United States. On August 14, 1992, Fox, a television

broadcasting network, fed to its affiliated stations an episode of the television program,

America’s Most Wanted. The episode featured the rape and bribery charges brought against Ali

and the fact that his whereabouts were unknown. The episode included interviews with Moore

and a police officer, as well as a narration and re-enactment of the alleged rape and bribery

incidents. A viewer of the episode contacted the authorities and reported that he had seen Ali

in Cairo, Egypt. A subsequent undercover investigation by Story ultimately led to the return of

Ali to the United States in October of 1992. Fox proceeded to broadcast a follow-up program



        1
        Ali erroneously sued Fox Broadcasting Company under the name, “Fox Television
Broadcasting.”
        2
         Fredia Moore and Danny (Pat) Story were also named as defendants, but they are
not involved in this appeal.
        3
          This indictment was later dismissed due to a technicality but it was subsequently
reinstated.

                                               2
on Ali’s capture in an America’s Most Wanted episode aired on October 30, 1992.

          In September of 1993, a jury convicted Ali of rape and one count of attempted bribery.

Apparently Ali was acquitted of charges of failing to appear and skipping bail. On October 27,

1993, Ali filed this action against Moore, alleging defamation and the violation of his

constitutional rights pursuant to 42 U.S.C. § 1983. Ali filed an Amended Complaint on April

18, 1994, adding as parties defendant Story, Fox, and America’s Most Wanted.4

          Fox moved for summary judgment, arguing that Ali’s claim is barred by the statute of

limitations and that he has failed to establish the elements of a defamation claim. Fox also

asserted that Ali can not state a constitutional claim against Fox, since Fox is not a state actor.

The trial court granted summary judgment to Fox on August 22, 1996, without explaining its

reasoning, and on February 4, 1997, made the order final pursuant to Tenn.R.Civ.P. 54.02.5 The

suit against the remaining defendants was scheduled for trial. Ali, however, requested a nonsuit

on the day before trial, and the trial court dismissed the suit without prejudice on April 30, 1997.

Moore proceeded to request Rule 11 sanctions. Although Moore withdrew her request for

sanctions on the date of the hearing, the trial court sua sponte permanently enjoined Ali from

filing pro se actions in the First Judicial District and appointed a local attorney to represent Ali

for any future meritorious claims.



                                                 Issues

          The first issue for review is:

                   1. Whether the trial court erred in granting summary judgment to
                   Defendant Fox?

          A motion for summary judgment should be granted when the movant demonstrates that

there are no genuine issues of material fact and that the moving party is entitled to a judgment

as a matter of law. Tenn. R. Civ. P. 56.04. The party moving for summary judgment bears the

burden of demonstrating that no genuine issue of material fact exists. Bain v. Wells, 936 S.W.2d
618, 622 (Tenn. 1997). On a motion for summary judgment, the court must take the strongest

legitimate view of the evidence in favor of the nonmoving party, allow all reasonable inferences

          4
              America’s Most Wanted was later stricken as a defendant, since it is not a legal
entity.
          5
              The trial court dismissed a motion by Ali to set aside this order.

                                                    3
in favor of that party, and discard all countervailing evidence. Id. In Byrd v. Hall, 847 S.W.2d
208 (Tenn. 1993), our Supreme Court stated:

                Once it is shown by the moving party that there is no genuine issue of material
                fact, the nonmoving party must then demonstrate, by affidavits or discovery
                materials, that there is a genuine, material fact dispute to warrant a trial. In this
                regard, Rule 56.05 provides that the nonmoving party cannot simply rely upon
                his pleadings but must set forth specific facts showing that there is a genuine
                issue of material fact for trial.

Id. at 211 (citations omitted) (emphasis in original).

                Summary judgment is only appropriate when the facts and the legal conclusions drawn

from the facts reasonably permit only one conclusion. Carvell v. Bottoms, 900 S.W.2d 23, 26

(Tenn. 1995). Since only questions of law are involved, there is no presumption of correctness

regarding a trial court's grant of summary judgment. Bain, 936 S.W.2d at 622. Therefore, our

review of the trial court’s grant of summary judgment is de novo on the record before this Court.

Warren v. Estate of Kirk, 954 S.W.2d 722, 723 (Tenn. 1997).

                W e f i r s t a d d r e s s A l i ’ s l i b e l c la im a g a in s t F o x . T h e t r i a l c o u r t a p p a r e n tl y a w a r d e d s u m m a r y j u d g m e n t t o F o x

b a s e d o n A l i ’ s fa il u r e to c o m p l y w i t h t h e s t a t u t e o f l i m i t a t i o n s a n d / o r A l i ’ s f a i l u r e t o e s ta b l i s h a p r im a f a c i e c l a i m f o r

l i b e l . N o r e p o r t e d c a s e i n T e n n e s s e e h a s d i r e c t l y a d d r e s s e d w h e t h e r a t e l e v i s io n b r o a d c a s t s h o u l d b e d e s i g n a t e d a s li b e l

o r s l a n d e r . T h e r e i s n o c l e a r c o n s e n s u s a m o n g o u r s i s t e r s t a t e s c o n c e r n i n g t h i s i s s u e . See 5 0 A m . J u r . 2 d Libel &

Slander § 1 0 ( 1 9 9 5 ) . T h e “ m o s t p r e v a l e n t ” v i e w , h o w e v e r , i s t h a t b r o a d c a s t s s h o u l d b e c o n s i d e r e d a s l i b e l ;

p a r t i c u l a r l y i f t h e y a r e b a s e d o n w r i t t e n s c r i p t s . J e f f r e y F . G h e n t , A n n o t a t i o n , Defamation by Radio or

Television, 5 0 A . L . R . 3 d 1 3 1 1 , 1 3 1 9 ( 1 9 7 3 ) ; see also R e s t a t e m e n t ( S e c o n d ) o f T o r t s § 5 6 8 A ( 1 9 7 6 ) ( “ B r o a d c a s t i n g

o f d e f a m a t o r y m a t t e r b y m e a n s o f r a d i o o r t e l e v i s io n i s li b e l , w h e t h e r o r n o t i t i s r e a d f r o m a m a n u s c r i p t . ” ) . I n t h e

i n s ta n t c a s e , it w o u l d a p p e a r t h a t t h e b r o a d c a s t s h o u l d b e c l a s s i f ie d a s l i b e l ; p a r t i c u l a r ly s i n c e i t w a s b a s e d o n a p r e p a r e d

s c r i p t . I n a n y e v e n t , a d e s i g n a t i o n o f t h e b r o a d c a s t a s l i b e l e n h a n c e s t h e a p p e l la n t ’ s p o s i ti o n i n t h e p r e s e n t c a s e , s i n c e

t h e l i b e l s ta t u t e o f l i m i t a t i o n s is m o r e f a v o r a b l e t o a p l a i n t i f f . 6

                T h e e p i s o d e s o f America’s Most Wanted a t i s s u e w e r e a i r e d n a t i o n w i d e o n A u g u s t 1 4 , 1 9 9 2 a n d O c t o b e r

3 0 , 1 9 9 2 . A l i’ s o r i g i n a l C o m p l a i n t , l is t i n g o n l y M o o r e a s a d e f e n d a n t , w a s fi l e d o n O c t o b e r 2 7 , 1 9 9 3 . A l i ’ s A m e n d e d

C o m p l a in t , a d d in g F o x a s a d e f e n d a n t, w a s f i l e d o n A p r i l 1 8 , 1 9 9 4 .

                A n a c ti o n f o r l i b e l m u s t b e b r o u g h t “ w i t h i n o n e ( 1 ) y e a r a f t e r th e c a u s e o f a c t i o n a c c r u e d . ” T . C . A . § 2 8 - 3 - 1 0 4


                6
         The statute of limitations for slander is only six months and the discovery rule does
not apply. T.C.A. § 28-3-103 (1980); Quality Auto Parts Co. v. Bluff City Buick Co., 876
S.W.2d 818, 820-22 (Tenn. 1994).

                                                                                                       4
( a ) ( 1 ) ( S u p p . 1 9 9 7 ) . I n Applewhite v. Memphis State Univ., 4 9 5 S . W . 2 d 1 9 0 , 1 9 5 ( T e n n . 1 9 7 3 ) , t h e C o u r t h e l d

t h a t a c a u s e o f a c ti o n f o r l i b e l a c c r u e s o n t h e d a te t h a t t h e a ll e g e d li b e l i s p u b li s h e d i n t h e c o u n ty t h a t t h e a c t i o n i s

b r o u g h t . T h e Applewhite h o l d i n g w a s i n t h e c o n t e x t o f a m a s s p u b l i c a t i o n o f a b o o k . A l i a r g u e s t h a t t h e d i s c o v e r y

r u l e s h o u ld a p p l y i n t h e p r e s e n t c a s e . A l i m a i n t a i n s t h a t s in c e h e w a s o v e r s e a s , h e d i d n o t d i s c o v e r a n d r e a s o n a b l y c o u l d

n o t h a v e d i s c o v e r e d t h e F o x b r o a d c a s ts u n t i l h e r e tu r n e d t o t h e U n i t e d S t a te s . I n f a c t , A l i i n s i s ts in h i s p l e a d i n g s t h a t

h e d id n o t b e c o m e “ f u l l y a w a r e o f t h e e x a c t c o n te n ts ” o f t h e a ll e g e d li b e l u n t i l a r o u n d t h e e n d o f J u n e 1 9 9 3 .

                I n Quality Auto Parts Co. v. Bluff City Buick Co., 8 7 6 S . W . 2 d 8 1 8 , 8 2 0 - 2 2 ( T e n n . 1 9 9 4 ) , t h e

T e n n e s s e e S u p r e m e C o u r t h e l d t h a t t h e d i s c o v e r y r u l e d o e s n o t a p p l y t o t h e s l a n d e r s t a t u t e o f l i m i t a t i o n s . I n Leedom

v. Bell, N o . 0 3 A 0 1 - 9 7 0 4 - C V - 0 0 1 3 6 , 1 9 9 7 W L 6 7 1 9 1 8 ( T e n n . A p p . O c t . 2 9 , 1 9 9 7 ) , t h i s C o u r t f i r s t c o n s i d e r e d w h e t h e r

t h e d i s c o v e r y r u l e s h o u l d b e a p p l i e d t o a n a c t i o n f o r l i b e l . T h e i s s u e i n Leedom, h o w e v e r , w a s n a r r o w e d t o t h e c o n t e x t

o f l i b e l t h a t w a s n o t r e a d i l y a c c e s s i b l e t o t h e g e n e r a l p u b l i c . Id. a t * 6 . T h e C o u r t n o t e d t h a t t h e “ d e c i d e d m o d e r n t r e n d

i n A m e r i c a n j u r i s p r u d e n c e ” i s in f a v o r o f a p p l y i n g t h e d i s c o v e r y r u l e i n “ l i m i t e d s i t u a t i o n s w h e r e t h e a ll e g e d ly l i b e l o u s

s ta t e m e n t o c c u r r e d i n p r i v a t e o r c o n f id e n t ia l p u b l i c a t i o n s w h i c h a r e n o t r e a d i l y a v a i la b l e t o t h e p l a in t i f f o r th e g e n e r a l

p u b l i c . ” Id. a t * 7 . A d v o c a t i n g t h i s m o d e r n t r e n d , t h e C o u r t q u o t e d a p p r o v i n g l y t h e f o l l o w i n g s t a t e m e n t b y t h e

M is sis sip p i S u p r e m e C o u r t:

                                W e a r e c o n v in c e d th a t t h e g e n e r a l p o l i c ie s u n d e r l y i n g t h e s t a tu t e o f l i m i t a t i o n s
                                w i l l n o t b e t h w a r te d b y a d o p t i o n o f th e d i s c o v e r y r u l e i n t h a t l i m i t e d c l a s s o f l i b e l
                                c a s e s w h i c h , because of the secretive or inherently undiscoverable
                                nature of the publication t h e p l a i n t i f f d i d n o t k n o w , o r w i t h r e a s o n a b l e
                                d i lig e n c e c o u ld n o t h a v e d i s c o v e r e d , th a t h e h a d b e e n d e f a m e d . I n s u c h r a r e
                                i n s t a n c e s , w e d o n o t b e l i e v e th a t a p l a i n t i f f c a n b e a c c u s e d o f s le e p in g o n h i s
                                rig h ts .

Id. ( q u o t i n g Staheli v. Smith, 5 4 8 S o . 2 d 1 2 9 9 , 1 3 0 3 ( M i s s . 1 9 8 9 ) ) ( e m p h a s i s a d d e d ) .

                T h e i n s t a n t c a s e p r e s e n ts a d e c id e d ly d i f f e r e n t f a c tu a l s c e n a r i o . A t t h e t i m e o f th e f ir s t b r o a d c a s t , o n O c t o b e r

3 0 , 1 9 9 2 , A l i w a s in E g y p t , h a v i n g l e f t t h e c o u n t r y a ft e r h e w a s re l e a s e d o n b a i l . A s s u m i n g t h a t t h e b r o a d c a s t w a s n o t

a i r e d i n E g y p t , A l i ’ s f a i l u r e t o d i s c o v e r t h e b r o a d c a s t w a s d u e t o h i s o w n b e h a v i o r . Cf. Teeters v. Curry, 5 1 8

S .W .2 d 5 1 2 , 5 1 7 ( T e n n . 1 9 7 4 ) ( “ [ T ] h e p u b l ic p o l ic y o f o u r s t a t e is o p p o s e d t o r e q u i r in g t h a t s u i t b e f i l e d w h e n

circumstances totally beyond the control of the injured party m a k e i t i m p o s s i b l e f o r h i m t o b r i n g s u i t .”

( e m p h a s i s a d d e d ) ) . M o r e im p o r t a n t l y , h o w e v e r , i t i s u n d is p u te d t h a t a t t h e t i m e o f t h e s e c o n d b r o a d c a s t, A l i w a s b a c k

i n t h e U n i t e d S t a te s , a n d t h e b r o a d c a s t w a s n e i t h e r “ s e c r e t i v e ” n o r o f a n “ in h e r e n tl y u n d i s c o v e r a b le n a tu r e .” T h e s e c o n d

b r o a d c a s t r e p e a te d a l a r g e p a r t o f th e f ir s t b r o a d c a s t a n d a m p l y p r o v i d e d A l i o f n o t i c e t h e r e o f . U n d e r t h e f a c ts o f t h i s

c a s e , A l i i s n o t e n t i t l e d t o r e ly o n t h e d i s c o v e r y r u l e , a n d A l i ’ s s u i t f il e d a g a i n s t F o x o n A p r i l 1 8 , 1 9 9 4 , m o r e t h a n s i x t e e n

m o n t h s a f t e r th e s e c o n d b r o a d c a s t , i s b a r r e d b y t h e o n e - y e a r s t a t u t e o f l i m i ta t i o n s .


                                                                                                     5
                  A l i ’ s 4 2 U . S . C . § 1 9 8 3 a c ti o n i s li k e w i s e b a r r e d f o r th e r e a s o n s s t a t e d a b o v e , b e c a u s e s u c h a c ti o n m u s t b e

f i l e d w i t h i n o n e y e a r a f t e r t h e c a u s e o f a c ti o n a c c r u e s . T . C . A . § 2 8 - 3 - 1 0 4 ( a ) ( 3 ) .

                T he sec on d issue for rev iew is:

                                2 . W h e t h e r th e t r ia l c o u r t e r r e d i n g r a n t i n g D e f e n d a n t F o x a f in a l j u d g m e n t u n d e r
                                T e n n . R . C iv . P . 5 4 ?

                S o m e tim e a fte r th e tr ia l c o u rt g r a n te d s u m m a ry ju d g m e n t to F o x , th e o rd e r w a s m a d e fin a l p u r s u a n t to

T e n n . R . C i v .P . 5 4 . 0 2 . A l i c o n t e n d s t h a t t h e e n t r y o f f i n a l j u d g m e n t w a s i m p r o p e r s i n c e t h e t r ia l j u d g e t h a t e n t e r e d f i n a l

ju d g m e n t, J u d g e J o h n so n , w a s d if f e re n t th a n th e t ri a l j u d g e t h a t g r a n t e d s u m m a r y j u d g m e n t , J u d g e S e e l e y . A l i a l s o

a l l e g e s t h a t J u d g e J o h n s o n s h o u l d h a v e r e c u s e d h i m s e l f f r o m t h e c a s e d u e t o b i a s a n d c o n f li c t s o f i n t e r e s t s ; n a m e l y A l i

a s s e r ts t h a t J u d g e J o h n s o n i s r e l a t e d t o a n d r e p r e s e n t e d A l i ’ s w i f e b e f o r e b e c o m i n g a j u d g e .

                T e n n . R . C i v . P . 5 4 .0 2 p r o v id e s in p e r tin e n t p a rt:

                                W h e n m o r e t h a n o n e c l a im f o r r e li e f             is p r e s e n t i n a n a c t io n , w h e t h e r a s a c l a i m ,
                                c o u n t e r c l a i m , c r o s s - c l a i m , o r th i r d    p a r t y c l a im , o r w h e n m u l t i p l e p a r ti e s a r e
                                i n v o l v e d , t h e c o u r t, w h e t h e r a t l a w       o r in e q u i t y , m a y d i re c t t h e e n t r y o f f i n a l
                                ju d g m e n t a s to o n e o r m o re b u t fe w e              r t h a n a ll o f t h e c la im s o r p a r t i e s o n l y u p o n
                                a n e x p r e s s d e te r m in a tio n t h a t th e r e is        n o ju s t r e a s o n f o r d e l a y a n d u p o n a n e x p r e s s
                                d i r e c ti o n f o r t h e e n tr y o f j u d g m e n t.

A s m e n t i o n e d p r e v i o u s l y , t h e t r ia l c o u r t p r o p e r l y g r a n t e d s u m m a r y j u d g m e n t t o F o x . B e c a u s e “ n o j u s t r e a s o n f o r d e l a y ”

e x i s t e d , t h e t r i a l c o u r t c o r r e c t l y m a d e t h e o r d e r a f i n a l j u d g m e n t . Id. A l i ’ s c o n t e n t i o n s a r e w h o l l y w i t h o u t m e r i t . A l i ’ s

v o l u n t a r y n o n s u it d i d n o t a p p l y t o F o x , s in c e f in a l j u d g m e n t h a d b e e n e n t e r e d o n b e h a l f o f F o x b e f o r e A l i t o o k a n o n s u i t .

                T h e t h ir d i s s u e f o r r e v i e w i s :

                                3 . W h e t h e r th e t r ia l c o u r t e r r e d i n i m p o s i n g s a n c t io n s a g a i n s t p l a i n t i f f ?

                A f t e r A l i n o n s u it e d h i s c l a i m a g a i n s t t h e r e m a i n i n g d e f e n d a n t s , M o o r e m o v e d f o r R u l e 1 1 s a n c t io n s . T h i s

r e q u e s t w a s w i t h d r a w n o n t h e d a te o f t h e h e a r i n g . T h e t r i a l c o u r t , n e v e r t h e le s s , e n te r e d a n o r d e r p e r m a n e n tl y e n jo i n i n g

A l i f r o m f i l i n g pro se a c t i o n s i n t h e F i r s t J u d i c i a l D i s t r i c t . T h e t r i a l c o u r t , h o w e v e r , a p p o i n t e d a l o c a l a t t o r n e y t o

r e p r e s e n t A l i f o r a n y p o t e n t i a l m e r it o r i o u s c l a i m s t h a t m a y a r is e i n t h e f u t u r e .

                N o t w i t h s ta n d i n g t h e l a u d a b l e o b j e c ti v e o f t h e t r ia l c o u r t ’ s o r d e r , w e f in d t h a t s u c h a n o r d e r v i o l a t e s t h e o p e n

c o u r t s p r o v i s io n o f t h e T e n n e s s e e C o n s t it u t i o n . T e n n . C o n s t . A r t . I , § 1 7 , w h i c h s t a t e s :

                                T h a t a l l c o u r t s s h a l l b e o p e n ; a n d e v e r y m a n , f o r a n i n j u r y d o n e h i m i n h i s la n d s ,
                                g o o d s , p e rs o n o r r e p u ta tio n , s h a ll h a v e re m e d y b y d u e c o u r s e o f la w , a n d rig h t
                                a n d j u s ti c e a d m i n i s te r e d w i t h o u t s a l e , d e n i a l , o r d e l a y . . . .

Id.; See Whitaker v. Whitaker, 9 5 7 S . W . 2 d 8 3 4 , 8 3 8 - 3 9 ( T e n n . A p p . 1 9 9 7 ) .

                T h e o r d e r o f t h e tr i a l c o u r t e n jo i n i n g d e f e n d a n t f r o m f i l i n g a n y p r o s e a c ti o n i s v a c a te d . T h e o r d e r o f t h e t r i a l

c o u rt in all o the r res p ec ts is affirm ed . T h is ca se is rem an d ed to th e trial c o u rt for s u ch fu rthe r p ro ce ed ing s a s a re


                                                                                                    6
n e c e s s a ry . C o s ts o n a p p e a l a r e a s se s se d a g a i n s t th e a p p e lla n t.

                                                                                                      _________________________________
                                                                                                      W. FRANK CRAWFORD,
                                                                                                      PRESIDING JUDGE, W.S.
CONCUR:

____________________________________
ALAN E. HIGHERS, JUDGE

____________________________________
DAVID R. FARMER, JUDGE




                                                                                            7